Case 1:21-cv-04115-JPO Document1 Filed 05/07/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

SALLY HADDOCK,
Plaintiff(s)
-against- Civil Action No.
DOLLAR TREE STORES, INC.,
Defendant(s)
NOTICE OF REMOVAL

 

AND NOW, come defendant DOLLAR TREE STORES, INC., by and through its
attorneys, MINTZER, SAROWITZ, ZERIS, LEDVA & MEYERS, and respectfully aver as follows:

1, Defendant, DOLLAR TREE STORES, INC., is a Foreign Business
Corporation, incorporated under the laws of the State of Virginia with its principal place of
business located in the State of Virginia.

2, The plaintiff has commenced a civil action against the defendants in the Supreme
Court of the State of New York, County of Bronx (Index No. 33027/2020E). The Summons and
Complaint, being the originally served process of this case, was filed with the Bronx County
Clerk on November 3, 2020. Attached hereto and marked as Exhibit “A” is a true and correct
copy of the Plaintiff's Summons and Verified Complaint. Attached hereto and marked as
Exhibit “B” is a true and correct copy of Defendant’s Verified Answer and Notice to Take
Deposition, which was served and filed on February 8, 2021.

3, It is alleged in the Complaint that plaintiff was and still is a resident of the State of
New York, County of Bronx, and therefore is a citizen of the State of New York.

4, In the Complaint, the plaintiff has made a claim exceeding the jurisdictional limits

of all lower Courts and in an amount which satisfies diversity jurisdiction of the Federal Courts
Case 1:21-cv-04115-JPO Document1 Filed 05/07/21 Page 2 of 4

pursuant to 28 USCA § 1441 and 1331. On April 21, 2021, I spoke with Blake Goldfarb, Esq. at
Plaintiff Counsel’s office to elicit a settlement demand. Mr. Goldfarb stated that he was not in a
position to make a settlement demand at that time, however, he did confirm that his demand
would be in “excess of $500,000.” Therefore, the sum in controversy, exclusive of interest and.
costs, is in excess of $75,000 Dollars. As such, this matter became removable to Federal Court
as of April 21, 2021.

5. Diversity of citizenship exists between the plaintiff, a New York resident, and the
defendant, DOLLAR TREE STORES, INC., a Foreign Business Corporation, incorporated
under the laws of the State of Virginia with its principal place of business located in the State of
Virginia.

WHEREFORE, defendants respectfully request that the above-captioned matter, now
pending in the Supreme Court of the State of New York, County of Bronx, be removed therefrom
to this Honorable Court.

Dated: New York, New York
May 6, 2021

  

 

0. (TGD 8368)

MINTZER, SAROWITZ, Z RIS LEDVA & MEYERS, LLP
Attorney for Defendant(s)’

DOLLAR TREE STORES, INC.

39 Broadway, Suite 950

New York, NY 10006

(212) 968-8300

File # 007066.000023

i
Case 1:21-cv-04115-JPO Document1 Filed 05/07/21 Page 3 of 4

TO: Blake Goldfarb, Esq.
BURNS & HARRIS, ESQS.
Attorney for Plaintiff
SALLY HADDOCK
233 Broadway, Suite 900
New York, NY 10279
Case 1:21-cv-04115-JPO Document1 Filed 05/07/21 Page 4 of 4

Civil Action No.

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SALLY HADDOCK,
Plaintiff(s)

-against-

DOLLAR TREE STORES, INC.,

Defendant(s).

 

NOTICE OF REMOVAL

 

MINTZER SAROWITZ ZERIS LEDVA & MEYERS, LLP
Attorneys for
DOLLAR TREE STORES, INC.
39 Broadway ~ Suite 950
New York, New York [0006
(212) 968-8300

Our File: 007066.000023

CERTIFICATION PURSUANT TO 22 N.Y.C.R.R. $130-1.1a

    

 

THOMAS G, DARMODY, ESQ. hereby certifies that, party 2N. x 30-1. 1a, the foregoing Notice of
Removal is not frivolous nor frivolously presented. e

Dated: New York, New York

 

May 6, 2021
PLEASE TAKE NOTICE
that the within is a true copy of a entered in the office of the clerk of the within named Court on
that a of which the within is a true copy will be presented for settlement to the Hon. one of the judges of the
within named Court at , on at 9:30 a.m.

MINTZER SAROWITZ ZERIS LEDVA & MEYERS, LLP
Attorneys for
DOLLAR TREE STORES, INC.
39 Broadway - Suite 950
New York, New York 10006

(212) 968-8300
